 1   MERIEM L. HUBBARD, No. 155057
     Email: mhubbard@pacificlegal.org
 2   J. DAVID BREEMER, No. 215039
     Email: jbreemer@pacificlegal.org
 3   Pacific Legal Foundation
     930 G Street
 4   Sacramento, California 95814
     Telephone: (916) 419-7111
 5   Facsimile: (916) 419-7747

 6   Attorneys for Plaintiffs Lyndsey Ballinger
     and Sharon Ballinger
 7

 8                              UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10   LYNDSEY BALLINGER and SHARON                             No. 4:18-cv-07186-HSG
     BALLINGER,
11                                                        STIPULATION TO MODIFY
                                           Plaintiffs,      SCHEDULING ORDER;
12                                                            DECLARATION OF
            v.                                              MERIEM L. HUBBARD;
13                                                           [PROPOSED] ORDER
     CITY OF OAKLAND,                                          [Local Rule 7-12]
14
                                          Defendant. Complaint Filed: Nov. 28, 2018
15                                                   Trial Date: Feb. 3, 2020
16

17                                          RECITALS
18          Defendant City of Oakland and Plaintiffs Lyndsey Ballinger and Sharon
19   Ballinger stipulate and ask the Court to Order that the scheduling order entered on
20   February 28, 2019 (ECF No. 31), be modified by extending the discovery and
21   dispositive motions deadlines. Good cause exists for the following reasons:
22          (1)     The Court heard argument on a motion to dismiss Plaintiffs’ First
23                  Amended Complaint on April 11, 2019, (ECF No. 36), and has not yet
24                  issued an order on the motion.
25          (2)     The close of fact discovery is July 26, 2019, the close of expert discovery
26                  is September 9, 2019, and dispositive motions are presently scheduled
27                  for hearing by no later than October 24, 2019;
28
     Stip. to Modify Scheduling Order
     No. 4:18-cv-07186-HSG
 1          (3)     The Court’s ruling on the motion to dismiss may impact the scope of fact

 2                  and expert discovery, or eliminate the necessity for certain discovery

 3                  altogether;

 4          (4)     The Plaintiffs and Defendant desire to reduce expenditure of resources

 5                  and to minimize the burden on the Court of any unnecessary discovery

 6                  related motions;

 7          (5)     The parties previously stipulated to an extension for the Defendant’s

 8                  response to Plaintiffs’ complaint, (ECF. No. 10). The Court also granted

 9                  stipulated or unopposed motions for short extensions regarding the

10                  briefing schedule over Defendant’s motion to dismiss (ECF No. 18, 19,

11                  21);

12          (6)     The proposed stipulated modification of the scheduling order will not

13                  delay or prejudice timely resolution of this case inasmuch as this case is

14                  not set for trial until February 3, 2020;

15          (7)     The Plaintiffs and Defendant agree that it would enhance efficiency and

16                  the preservation of resources, and is in the interests of justice, to extend

17                  the current deadlines in the order as follows:

18                                          STIPULATION

19          WHEREFORE, the parties stipulate and agree that the schedule of deadlines

20   for the following events as set forth in the Court’s scheduling order should be revised

21   as follows:

22                 Item                 Current deadline         Proposed new deadline
23    Close of fact discovery:             July 26, 2019             September 27, 2019
24    Exchange opening expert            August 10, 2019              October 11, 2019
      reports:
25    Exchange rebuttal expert           August 25, 2019              October 25, 2019
      reports:
26
      Close of expert discovery:        September 9, 2019            November 11, 2019
27    Dispositive motion                 October 24, 2019            December 13, 2019
      hearing deadline:
28
     Stip. to Modify Scheduling Order
     No. 4:18-cv-07186-HSG                       2
 1          DATED: June 13, 2019.         MERIEM L. HUBBARD
                                          J. DAVID BREEMER
 2

 3                                        By s/ Meriem L. Hubbard
                                                     MERIEM L. HUBBARD
 4
                                          Attorneys for Plaintiffs LYNDSEY
 5                                        BALLINGER and SHARON BALLINGER

 6          DATED: June 13, 2019.         BARBARA J. PARKER, City Attorney
                                          MARIA BEE, Chief Assistant City Attorney
 7                                        DAVID A. PEREDA, Special Counsel
                                          KEVIN P. MCLAUGHLIN, Deputy City Attorney
 8

 9                                        By s/ Kevin P. McLaughlin
                                                     KEVIN P. MCLAUGHLIN
10
                                          Attorneys for Defendant CITY OF OAKLAND
11

12                                      ECF ATTESTATION
13          In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Kevin P.
14   McLaughlin has concurred in this filing.
15          DATED: June 13, 2019.                   s/ Meriem L. Hubbard
                                                           MERIEM L. HUBBARD
16

17

18

19

20

21

22

23

24

25

26

27

28
     Stip. to Modify Scheduling Order
     No. 4:18-cv-07186-HSG                      3
 1                    DECLARATION OF MERIEM L. HUBBARD
                    IN SUPPORT OF STIPULATION REQUESTING
 2               AN ORDER CHANGING TIME PURSUANT TO RULE 6-2

 3          I, Meriem L. Hubbard, have personal knowledge of the facts stated herein and,
 4   if called upon to testify as a witness, I could and would testify competently as follows.
 5          1.      I am a senior attorney at Pacific Legal Foundation, and am one of the
 6   attorneys representing Plaintiffs Lyndsey and Sharon Ballinger. The facts appearing
 7   in the above Stipulation to Modify the Briefing Schedule are within my personal
 8   knowledge and, if called upon to testify, I could and would testify competently with
 9   respect thereto.
10          2.      Counsel for Plaintiffs Lyndsey and Sharon Ballinger and counsel for the
11   Defendant City of Oakland request an order to modify the pretrial Scheduling Order,
12   dated February 28, 2019.
13          3.      A hearing on a motion to dismiss the Ballingers’ complaint was heard on
14   April 11, 2019.
15          4.      The reason for the extension is to reduce the expenditure of resources
16   and to minimize the burden on the Court of any unnecessary discovery related
17   motions.
18          5.      The Stipulation includes the deadlines set forth in the Court’s scheduling
19   order, and the modifications requested by counsel.
20          6.      The deadlines suggested by counsel will move each of the remaining
21   deadlines 60 days forward. Thus, the last event—the dispositive motion hearing—
22   deadline would be December 13, 2019 (rather than October 24, 2019).
23          I declare under penalty of perjury under laws of the United States of America
24   that the foregoing is true and correct. Executed on this 13th day of June, 2019, at
25   Sacramento, California.
26                                                   /s/ Meriem L. Hubbard
                                                          MERIEM L. HUBBARD
27

28
     Stip. to Modify Scheduling Order
     No. 4:18-cv-07186-HSG                      4
 1                                      [PROPOSED] ORDER

 2           The Court, having considered the Stipulation of the parties, and good cause

 3   appearing therefor, hereby modifies the pretrial scheduling order (ECF No. 31) as

 4   follows:

 5    Item                               Previous deadline          New deadline
 6    Close of fact discovery:             July 26, 2019          September 27, 2019
 7    Exchange opening expert             August 10, 2019           October 11, 2019
      reports:
 8    Exchange rebuttal expert            August 25, 2019           October 25, 2019
      reports:
 9
      Close of expert discovery:         September 9, 2019         November 11, 2019
10    Dispositive motion                  October 24, 2019        December12,
                                                                  December 13,  2019
                                                                              2019
      hearing deadline:
11

12           All other dates are unchanged.
13           PURSUANT TO STIPULATION, IT IS SO ORDERED.
14

15           Dated:_____________________.
                        6/18/2019                    ____________________________________
                                                     Hon. Haywood S. Gilliam, Jr.
16                                                   UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
     Stip. to Modify Scheduling Order
     No. 4:18-cv-07186-HSG                      5
